Citation Nr: 1013564	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1971.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown 
to have been present in service, or for many years 
thereafter, nor is it shown to be the result of his military 
service or any incident therein.

2.  The medical evidence of record does not show current 
tinnitus related to the Veteran's military service or any 
incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and it cannot be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's May 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the 
Dingess requirements, the RO's May 2007 letter provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  Accordingly, with this letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity to 
present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The Board notes that VA was made aware that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  In February 2006, an electronic 
inquiry by VA showed that the Veteran was found to be 
disabled by SSA in August 2004.  The inquiry appears to have 
been made with respect to a clam for non-service connected 
pension benefits that was pending at that time.  Although 
records from SSA were not obtained with respect to the 
present appeal, a remand is not necessary in this instance.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that "the duty to assist is not 
boundless in its scope."  Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010).  In Golz, the Federal Circuit held 
that not all medical records or all SSA disability records 
must be sought, but only those that are relevant to the 
Veteran's claim.  Additionally, it is not the case that VA 
must obtain records in every case in order to rule out their 
relevance.  In the Veteran's case, there is no indication in 
the record that the SSA disability records are relevant or 
would aid in substantiating his claim.  Neither the Veteran 
nor his representative has alleged that the SSA records 
contain relevant evidence.  In fact, they have not discussed 
the SSA records in any manner during the prosecution of the 
claim; and, at the time the Veteran was pursuing his non-
service connected pension claim, the Veteran had claimed 
multiple disabilities but made no reference to hearing loss 
or tinnitus.  In view of this information, the Board does not 
find that a remand is necessary to request the SSA records.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

VA has also provided the Veteran with a VA audiological 
examination to determine the etiology of any bilateral 
hearing loss and/or tinnitus found.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that this 
medical examination was more than adequate as it was based 
upon a complete review of the Veteran's claims file, to 
include the Veteran's personal statements and history.  The 
VA examiner provided a written rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of his military service.  
Specifically, he claims that he sustained acoustic trauma 
from exposure to helicopter and motor noise while serving as 
a pipe fitter on naval vessels and boiler tender.  He 
contends that he experienced hearing loss and ringing in the 
ears ever since his military service.

Historically, the Veteran served on active duty in the Navy 
from November 1969 and September 1971.  His DD-214 listed his 
inservice specialty as an Electrical Repairman.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss 
or tinnitus.  His November 1969 military enlistment 
examination noted a normal whisper test.  The Veteran's 
separation examination reports, dated in August 1971 and 
September 1971, noted that his ears were normal and he rated 
15/15 on a whispered voice test, bilaterally.  Although no 
audiogram was administered, no hearing loss or tinnitus was 
noted on the resulting reports.

After discharge from military service, the first evidence of 
record noting the Veteran's hearing loss or tinnitus is his 
present claim filed in April 2007 seeking service connection 
for these disorders.

In July 2007, the Veteran underwent a VA audiological 
examination.  The examiner noted that the Veteran's claims 
file was reviewed.  The Veteran reported bilateral hearing 
loss with difficulty communicating or hearing the television.  
He also reported that he noticed hearing problems for the 
past 5 to 6 years but felt that it had worsened since then.  
The Veteran also reported constant tinnitus in both ears and 
stated he noticed the ringing for the past 5 to 6 years.  He 
reported a history of military noise exposure, to include 
helicopter and motor noise with no hearing protection.  After 
military discharge, he had worked as a carpenter and 
delivering dry cleaning for 30 years.  He denied any history 
of civilian recreational noise exposure.

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
20
5
15
LEFT
45
45
20
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
Following a review of the claims file, the diagnosis was a 
reverse slope, moderate sensorineural hearing loss, 
bilaterally, with excellent word recognition, bilaterally.  
The examiner opined that "it is not as least as likely as 
not that the Veteran's hearing loss and tinnitus are related 
to his military noise exposure, but instead to genetic or 
natural aging factors."  In support of this opinion, the 
examiner noted that there were no documented complaints of 
hearing loss or tinnitus in his records and the Veteran 
reportedly had only noticed his tinnitus and hearing problems 
for the past 5 to 6 years.  The examiner also noted that the 
Veteran's configuration of hearing loss was not consistent 
with a noise-induced hearing loss.

There is currently diagnosed bilateral sensorineural hearing 
loss and tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Hickson element (1) is therefore 
met.

As to Hickson element (2), disease or injury in service, 
service treatment records did not demonstrate complaints of 
or treatment for either bilateral hearing loss or tinnitus.  
Evidence of in-service disease or disability is therefore 
lacking.  

As for there being an injury, the Veteran argues that he 
suffered in service noise exposure.  While the Board has no 
reason to doubt that the Veteran was exposed to helicopter 
noise and other noises in service, there is no indication 
that such exposure resulted in any injury.  As was noted 
above, the Veteran's service treatment records do not 
indicate any abnormalities with respect to the Veteran's ears 
upon separation. Indeed, the record is devoid of any 
competent medical evidence which even hints of an ear injury.  
Furthermore, there is no indication that the Veteran 
participated in combat, which would allow for a statutory 
presumption of exposure to high levels of noise and/or 
acoustic trauma. Cf. 38 U.S.C.A. § 1154(b) (West 2002).

Accordingly, Hickson element (2) has not been met, and the 
Veteran's claim fails on this basis alone.

However, the Board will delve further and address Hickson 
element (3).  The Veteran's claims fails on this point as 
well, even assuming arguendo that the Veteran incurred in-
service acoustic trauma.

First, post service records failed to document any complaints 
of or treatment for hearing loss or tinnitus for more than 36 
years after his discharge from the service.  This expansive 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although tinnitus is capable of lay 
observation, the Board finds that this extended period 
without complaint or treatment for tinnitus, as well as the 
absence of any tinnitus complaints in his service treatment 
records must also be considered.  Id.; see also Charles v. 
Principi, 16 Vet. App. 360, 374-75 (2002).  Indeed, the fact 
that the Veteran made no reference to hearing loss and/or 
tinnitus when he was examined for pension purposes in January 
2006 or in the VA treatment records dated in 2005 (prior to 
date of claim) weighs against his claim and even to his 
credibility.

The Veteran contends that he has experienced bilateral 
hearing loss and tinnitus ever since his military service.  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 494-8 (1997), citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence 
of symptomatology is pertinent to a claim for service 
connection if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the 
Board must consider the lay evidence submitted by the Veteran 
regarding his symptoms since his discharge from active duty 
service.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr, 21 Vet. 
App. at 309; see Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (finding that certain disabilities are not conditions 
capable of lay diagnosis).  

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d. 1331, 1335-6 (Fed. Cir. 2006).

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service, and that he 
has experienced hearing loss and tinnitus since that time.  
However, as mentioned above, a review of the Veteran's 
service treatment records does not reveal complaints of or 
treatment for either bilateral hearing loss or tinnitus.  The 
first evidence of record wherein the Veteran reported hearing 
loss and tinnitus was his present claim seeking service 
connection, dated in April 2007, some 36 years after his 
discharge.

The evidence also stands in contrast to the Veteran's current 
contentions that he had experienced bilateral hearing loss 
and tinnitus since his active duty service, especially given 
his previous inconsistent report that he noticed hearing 
problems and tinnitus for the past 5 to 6 years.  Moreover, 
at the time he underwent a comprehensive general medical 
examination in January 2006, he made no reference to hearing 
loss or tinnitus much less a history of either condition 
since service.  The Board assigns greater probative value to 
the Veteran's reports that were contemporaneous with his 
audiological evaluation and the general medical examination 
than the version of history as now reported by the Veteran.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Put another 
way, the Board does not believe the Veteran to be a credible 
historian.

Furthermore, the evidence of record does not include a 
competent medical opinion linking either the Veteran's 
bilateral hearing loss or tinnitus to his active duty 
service, to include as due to inservice noise exposure.  The 
only medical evidence of record which addresses the etiology 
of the Veteran's hearing loss and tinnitus is the July 2007 
VA audiology examination report which stated that the 
Veteran's configuration of hearing loss is not consistent 
with a noise-induced hearing loss, therefore, "it is not as 
least as likely as not that the Veteran's hearing loss and 
tinnitus are related to his military noise exposure, but 
instead to genetic or natural aging factors."  As such, the 
evidence of record is not supportive of a finding that the 
Veteran experienced bilateral hearing loss or tinnitus during 
his active service or for many years thereafter.

Consequently, the Board finds that the Veteran's lay 
statements concerning continuity of symptomatology are 
outweighed by the objective evidence of record and the 
negative etiological opinion.  Buchanan, 451 F.3d. at 1335-6.  
Service connection for bilateral hearing loss and tinnitus 
based on a continuity of symptomatology is therefore not 
warranted.  See Savage, 10 Vet. App. at 494-8; see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999) (holding that 
continuity of symptomatology may be established if an 
appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology).  

To the extent that the Veteran asserts that his current 
bilateral hearing loss and tinnitus are related to his active 
duty service, the Board finds that as a layman, his 
statements are not competent medical evidence on the etiology 
of either disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The evidence of record does not demonstrate that 
the Veteran possesses the ability, knowledge, or experience 
to provide competent etiological opinions.  Jandreau, 492 
F.3d at 1377; Espiritu, 2 Vet. App. at 494.  Consequently, 
lay assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


